Citation Nr: 9901917	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-03 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran had active service from January to June 1943.  He 
died in November 1988, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans Appeals 
(Board or BVA) on appeal from a March 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the appellants claim for 
service connection for the cause of the veterans death.

This matter was previously before the Board.  In a decision 
rendered in December 1997, the Board denied the appellants 
claim for service connection for the cause of the veterans 
death.  The veteran appealed that decision to the United 
States Court of Veterans Appeals (Court).  In an August 1998 
Order, the Court vacated the Boards decision and remanded 
the matter back to the Board for development consistent with 
the parties Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion).


REMAND

In the Joint Motion it was determined that a remand was 
required to allow the Board to provide adequate reasons and 
bases as to whether the cause of the veterans death was 
related to his service-connected left knee disorder, 
characterized as recurrent dislocation of the medial 
semilunar cartilage of the left knee.  The Board finds, 
however, that further medical development and adjudication by 
the RO are required prior to further review by the Board at 
this time.

The appellant essentially maintains that the veterans death 
was related to his service-connected left knee disorder.  The 
veteran established service connection for recurrent 
dislocation of the medial semilunar cartilage of the left 
knee, rated as 30 percent disabling.  The veteran's death 
certificate shows that he died on November [redacted], 1988.  
The immediate cause of death was listed as cardiopulmonary arrest 
due to, or as a consequence of severe metabolic acidosis due 
to, or as a consequence of vascular embolization to the left 
leg and viscera.  Chronic renal failure was listed as a 
condition contributing to death but not related to other 
causes.

In support of her claim, the appellant submitted two 
statements from William W. Phillips, D.O.  In correspondence 
dated in October 1993, Dr. Phillips wrote:

I attended [the veteran] in the emergency room 
[at the hospital where he died] on November [redacted], 
1988, for an acute thromboembolism involving 
the left lower extremity.  At that time, he 
also suffered from chronic renal failure and 
was on dialysis.  According to his wife he had 
long standing, severe degenerative arthritis of 
the left knee which was a service-connected 
disability.  It is very likely that this 
underlying condition was responsible in large 
part for the origination of his blood clot 
because of his inability to use that joint.  As 
such, this underlying condition was at least, 
in part, responsible for his death.

In a second statement of December 1994, Dr. Phillips 
reiterated his October 1993 opinion and added that it was 
more likely than not that the veterans underlying left knee 
condition was responsible for the origination of his blood 
clot because of his inability to use that joint and 
subsequent disuse of the limb.  Dr. Phillips thus concluded 
that this underlying condition was responsible for the 
veterans death.

In January 1997, the Board remanded the case to obtain an 
expert medical opinion concerning the possible relationship 
between the veterans service-connected left post-operative 
recurrent dislocation of medial semilunar cartilage, left 
knee, with relaxation of anterior cruciate ligaments, and his 
death.  In a letter of June 1997, a VA physician concluded 
that, after carefully reviewing the veterans records, there 
was no evidence to suggest that the veterans service-
connected left knee disorder caused or contributed to his 
death in any way.

In its decision, the Board held that the preponderance of the 
evidence was against the appellants claim based upon the 
finding by the VA physician who found no evidence of a 
relationship between the veterans service-connected left 
knee disorder and his death.  In reaching its conclusion, the 
Board stated that the VA physicians opinion outweighed the 
opinions of Dr. Phillips.  In the Joint Motion, however, it 
was noted that the Board offered no reasons and bases as to 
why the VA physicians opinion was of greater probative value 
than the statements by Dr. Phillips.  As such, the Joint 
Motion indicated that a remand was warranted to permit the 
Board to provide adequate reasons and bases in support of its 
conclusion regarding the weight it ascribed to Dr. Phillips 
opinions.  

The Joint Motion also noted that the Board may seek any 
additional evidence it deems necessary for a timely 
resolution of the claim.  The Board finds that an additional 
medical opinion as to the relationship between the veterans 
service-connected left knee disorder and his death would be 
helpful prior to further adjudication.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should request that an 
appropriate VA physician review the 
record and provide an opinion as to 
whether it was at least as likely as 
not that the veterans service-
connected left knee disorder (1) 
contributed substantially or 
materially to cause the veterans 
death, (2) combined to cause death, 
or (3) aided or lent assistance to 
the production of death as opposed to 
casually sharing in producing death.  
It is essential that the claims file 
be made available to the physician 
for review in connection with the 
opinion.  In particular, the 
physician should comment on the 
opinions of October 1993 and December 
1994 provided by William W. Phillips, 
D.O., which indicate that the 
veterans left knee disorder was 
partially responsible for the 
veterans death.  Dr. Phillips 
opinions should be reconciled with 
the VA physicians opinion of June 
1997, which states that there was no 
evidence to suggest that the 
veterans service-connected left knee 
disorder caused or contributed to his 
death in any way.

2.  The RO should then readjudicate 
the issue of entitlement to service 
connection for the cause of the 
veterans death.  If the 
determination made remains 
unfavorable, the appellant and her 
representative should be furnished a 
supplemental statement of the case 
and be given the opportunity to 
respond thereto.  Thereafter, subject 
to current appellate procedures, the 
case should be returned to the Board 
for further appellate consideration.










The purpose of this REMAND is obtain additional development 
and to comply with an Order of the Court.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence she desires to have 
considered in connection with her current appeal.  No action 
is required of the appellant until she is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
